DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term ‘computer readable storage device’ is not explicitly defined to be non-transitory (please note Paragraph 56 addresses transitory signals, but fails to meet the requirements of specifically defining the term used in the claims as explicitly excluding transitory signals).  Therefore claim 17 and all associated dependent claims can be construed as a signal per se until correction is made to the definition of the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic (US Pub 20190021677) in view of Peng (US Pub 20160035085).
Re claims 1, 10 and 17, Grbic discloses a system, the associated method and the implementation of a, computer readable storage device (Par 21, 25, 70-73; Fig 2) comprising instructions that, in response to execution (Par 21, 25, 70-73; Fig 2), cause a system comprising a processor to perform operations (Par 21, 25, 70-73; Fig 2), comprising: 
a memory (Fig 2, Par 21, 51, 66, 72) that stores computer executable components (Fig 2, Par 21, 51, 66, 72); and 

a machine learning component (Par 87, 122, 125126, 129-130) that employs a convolutional neural network (Par 87, 122, 125126, 129-130) to generate learned medical imaging data (Par 87, 122, 125126, 129-130) regarding a brain anatomical region (Par 87, 122, 125126, 129-130) based on computed tomography (CT) data (Paragraphs 123-124, 129-130) associated with the brain anatomical region (Paragraphs 123-124, 129-130) and MRI data (Paragraphs 123-124, 129-130) associated with the brain anatomical region (Paragraphs 123-124, 129-130); and 
a medical diagnosis component (Par 124-127, 129-130, 135-138) that detects presence or absence of a medical condition (Par 124-127, 129-130, 135-138) in a CT image (Par 124-127, 129-130, 135-138) based on the learned medical imaging data (Par 124-127, 129-130, 135-138); however Grbic fails to explicitly disclose (1) wherein the medical imaging data is medical imaging stroke date, (2) wherein the MRI data associated with the brain anatomical region is diffusion-weighted imaging (DWI) data associated with one or more segmentation masks for the brain anatomical region, and (3) wherein the detection of the presence of absence of a medical condition comprises detecting the presence or absence of a medical stroke condition.
Regarding items (1), (2) and (3) above, this design is however disclosed by Peng.  Peng discloses (1) wherein the medical imaging data is medical imaging stroke date (Paragraphs 5-6, 21, 34-39, 97), (2) wherein the MRI data (Paragraphs 5-6, 34-35, 43, 47, 80) associated with the brain anatomical region (Paragraphs 5-6, 34-35, 43, 47, 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the specific DWI processing and stroke analysis as discloses in Peng as it would be known that the DWI imaging is a subset of the capacity of the processing of MRI data as shown in Grbic and the use of the DWI data would provide a higher level of detailed analysis in the diagnosis and treatment determinations in stroke patients.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic and Peng as applied to claims 1 and 10 above, and further in view of Menon (US Pub 20160180042).
Re claims 4 and 13, the combined disclosure of Grbic and Peng as a whole discloses the system of claim 1 and method of claim 10, but fail to explicitly disclose wherein the medical diagnosis component detects presence or absence of an ischemic stroke condition associated with the CT image based on the learned medical imaging stroke data.
This design is however disclosed by Menon.  Menon discloses wherein the medical diagnosis component detects presence or absence of an ischemic stroke 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the analysis processing as shown in Menon as it would be obvious in the art that the detection and determination of any specific information including the type or nature of the stroke would assist in a more accurate and timely diagnosis process and assist in the treatment thereof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grbic and Peng as applied to claim 1 above, and further in view of Golden (US Pub 20180218497).
Re claim 5, the combined disclosure of Grbic and Peng as a whole discloses the system of claim 1, but fails however to explicitly disclose wherein the medical diagnosis component generates a contour mask associated with the medical stroke condition based on the learned medical imaging stroke data.
This design is however disclosed by Golden.  Golden discloses wherein the medical diagnosis component generates a contour mask (Paragraphs 44, 66, 70) associated with the medical stroke condition (Paragraphs 44, 66, 70) based on the learned medical imaging stroke data (Paragraphs 44, 66, 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the diagnosis processing as shown in Golden, as it would be obvious that any level of detail .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic and Peng as applied to claims 1 and 10 above, and further in view of Wallace (US Pub 20020196965).
Re claims 6 and 14, the combined disclosure of Grbic and Peng as a whole discloses the system of claim 1 and method of claim 10, but fail to explicitly disclose wherein the medical diagnosis component determines a size of an ischemic stroke condition associated with the CT image based on the learned medical imaging stroke data.
This design is however disclosed by Wallace.  Wallace discloses wherein the medical diagnosis component determines a size (Par 9) of an ischemic stroke (Par 9) condition associated with the CT image (Par 9) based on the learned medical imaging stroke data (Par 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the diagnosis processing as shown in Wallace, as it would be obvious that any level of detail or analysis can assist in the treatment and diagnosis process, and as the size characteristics of a stroke can assist in making timing based decisions these elements would be crucial and helpful in a diagnosis and analysis process.

Claims 7-9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic and Peng as applied to claims 1, 10 and 17 above, and further in view of Beveridge (US Pub 20190026888).
Re claims 7 and 15, the combined disclosure of Grbic and Peng as a whole discloses the system of claim 1 and method of claim 10, but fail to explicitly disclose the design further comprising: a display component that generates display data associated with the presence or the absence of the medical stroke condition in a human-interpretable format.
This design is however disclosed by Beveridge.  Beveridge discloses the design further comprising: a display component that generates display data (Par 17-23, 100-102, 106; Fig 6) associated with the presence or the absence of the medical stroke condition in a human-interpretable format (Par 17-23, 100-102, 106; Fig 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the display characteristics as shown in Beveridge in order to allow for the results of the processing to be clearly displayed for a user in a manner that provides high levels of detail and information serving to reduce human error in the diagnosis process and provide a clear medical analysis for the user.

Re claim 8, the combined disclosure of Grbic, Peng and Beveridge as a whole disclose the system of claim 7, Beveridge further discloses wherein the display component generates a multi- dimensional visualization (Par 17-23, 100-102, 106; Fig 

Re claim 9, the combined disclosure of Grbic, Peng and Beveridge as a whole disclose the system of claim 8, Beveridge further discloses wherein the display component overlays (Par 17-23, 100-102, 106; Fig 6) a segmentation associated with the medical stroke condition onto the CT image (Par 17-23, 100-102, 106; Fig 6). 

Re claim 16, the combined disclosure of Grbic and Peng as a whole discloses the method of claim 10, but fail to explicitly disclose the design further comprising: generating, by the system, a multi-dimensional visualization that overlays a segmentation associated with the medical stroke condition onto the CT image.
This design is however disclosed by Beveridge.  Beveridge discloses the design further comprising: generating, by the system, a multi-dimensional visualization (Par 17-23, 100-102, 106; Fig 6) that overlays a segmentation (Par 17-23, 100-102, 106; Fig 6) associated with the medical stroke condition onto the CT image (Par 17-23, 100-102, 106; Fig 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the display characteristics as shown in Beveridge in order to allow for the results of the processing to be clearly displayed for a user in a manner that provides high levels of detail and information serving to reduce human error in the diagnosis process and provide a clear medical analysis for the user.

Re claim 20, the combined disclosure of Grbic and Peng as a whole discloses the computer readable storage device of claim 17, but fail to explicitly disclose wherein the operations further comprise: generating a multi-dimensional visualization that overlays a segmentation associated with the medical stroke condition onto the CT image.
This design is however disclosed by Beveridge.  Beveridge discloses wherein the operations further comprise: generating a multi-dimensional visualization (Par 17-23, 100-102, 106; Fig 6) that overlays a segmentation (Par 17-23, 100-102, 106; Fig 6) associated with the medical stroke condition onto the CT image (Par 17-23, 100-102, 106; Fig 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Grbic in order to incorporate the display characteristics as shown in Beveridge in order to allow for the results of the processing to be clearly displayed for a user in a manner that provides high levels of detail and information serving to reduce human error in the diagnosis process and provide a clear medical analysis for the user.

Allowable Subject Matter










Claims 2-3, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims [note that claims 18-19 relate to the above indicated claims, but have a pending USC 101 rejection applied to them].
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2 and 11 the prior art fails to disclose the specified transformation processing.  Re claim 12, the prior art fails to disclose the specified transformation processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631